            Case 1:21-cv-00503-RP Document 1 Filed 06/08/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

ANGELITA LANGLEY                                §
  Plaintiff,                                    §
                                                §
vs.                                             §                  Civil Action No. 1:21-cv-00503
                                                §
SALVADOR RAMIREZ                                §                  Jury Demanded
  Defendant.                                    §

                         Defendant, Salvador Uribe Ramirez’s
                                 Notice of Removal

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       1.     Pursuant to Title 28, United States Code, Sections 1441(b) and 1446, Salvador

Uribe Ramirez, Defendant in Cause No. 21-0554 in the 428th Judicial District Court of Hays

County, Texas, files this his Notice of Removal under 28 U.S.C. §1441(b) to remove this matter

from state court to the United States District Court for the Western District of Texas, Austin

Division. Other than the filing of responsive pleadings on behalf of the named Defendant, no

progress has been made in the State Court suit prior to the filing of this Notice of Removal. As

set forth below, the United States District Court has jurisdiction over this case under Title 28,

United States Code, Section 1332, because (1) this is a civil action; (2) complete diversity of

citizenship exists between the parties in interest, as described below, and (3) the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       2.     The United States District Court for the Western District of Texas, Austin

Division, is the proper Court into which to remove this action under 28 U.S.C. § 1441(a) and §

1446(a) because this district and division embrace the place in which the removed action was

pending.
             Case 1:21-cv-00503-RP Document 1 Filed 06/08/21 Page 2 of 5




                                      Citizenship of the Parties

        3.      Plaintiff, Angelita Langley, is a resident and citizen of the State of Texas.

        4.      Defendant, Salvador Uribe Ramirez, is a resident and citizen of the State of

Iowa.

                     Statement of Causes of Action/Amount in Controversy

        5.      As pled in the Plaintiff’s Original Petition, a true and correct copy of which is

attached hereto, this case is based upon claims arising out of personal injuries allegedly suffered

by Plaintiff, Angelita Langley. Plaintiff’s claims are based upon allegations of negligence

against Defendant, Salvador Uribe Ramirez. In her Original Petition, Langley seeks to recover

in excess of one million dollars ($1,000,000.00). It is facially apparent that the damages sought

in this case constitute an amount in controversy in excess of $75,000. De Aguilar v. Boeing Co.,

11 F.3d 55, 57 (5th Cir. 1993); Barton v. Allstate Ins. Co., 729 F. Supp. 56, 57 (W.D. Tex. 1990).

                                       Timeliness of Removal

        6.      Defendant, Salvador Uribe Ramirez, was served on May 11, 2021. Defendant

first discovered that this case was removable on or after May 11, 2021, upon receipt of a copy of

Plaintiff’s Original Petition. As required by 28 U.S.C. Section 1446(b), this Notice of Removal of

this civil action is being filed within 30 days after Defendant’s receipt of Plaintiff’s initial pleading

and the date it was first ascertained that the case is one which is removable.

        7.      A copy of this Notice of Removal has been filed with the clerk of the 428th Judicial

District Court of Hays County, Texas. Defendant will give written notice of the filing of this Notice

of Removal as required by 28 U.S.C. § 1446(d).

        8.      No other Defendants are named in Plaintiff’s Original Petition; thus consent to this

removal by others is not required.




                                                  -2-
             Case 1:21-cv-00503-RP Document 1 Filed 06/08/21 Page 3 of 5




                                  Compliance with Local Rules

       9.       Pursuant to 28 U.S.C. § 1446(a) and Rule CV-81 of the Local Rules of the United

States District Court for the Western District of Texas, the following items are being filed with

this Court, either as exhibits to this Notice of Removal or as separate contemporaneous filings:

       (1) a civil cover sheet with Supplement to JS 44 Civil Cover Sheet;

       (2) An Index of Exhibits is attached as Exhibit “A”;

       (3) Plaintiff’s Original Petition is attached as Exhibit “B”;

       (4) Service Document for Defendant Salvador Ramirez, is attached as Exhibit “C”;

       (5) Defendant Salvador Uribe Ramirez’s Original Answer filed with the State Court is

             attached as Exhibit “D”;

       (6) Defendant Salvador Uribe Ramirez’s Jury Demand filed with the State Court is

             attached as Exhibit “E”;

        (7) A copy of the State Court Docket Sheet is attached as Exhibit “F”;

       (8) A list of all parties and the status of the removed case is attached as Exhibit “G”;

       (9) A list of all attorneys involved in the action being removed, and the party or parties

             represented by him/her, is attached as Exhibit “H”; and

       (10) The name and address of the court from which the case is being removed is attached

             as Exhibit “I”.

       10.      Upon the filing of this Notice of Removal, the Defendant also provided written

notice of this removal to all parties. A copy of this Notice is also being filed with the Clerk of

the District Court for Hays County where this cause was originally filed.




                                               -3-
             Case 1:21-cv-00503-RP Document 1 Filed 06/08/21 Page 4 of 5




                                              Prayer

       11.     WHEREFORE, Defendant, Salvador Uribe Ramirez, prays that this cause

proceed in this Court as an action properly removed. Defendant further prays that this Court

place this action on its docket for further proceedings as though it had originated in this Court

and that this Court issue all necessary orders.

                                                        Respectfully submitted,

                                              By:       /s/ William J. Cozort, Jr._______
                                                        William J. Cozort, Jr.
                                                        State Bar No. 04967550
                                                        Federal ID No: 12299
                                                        wcozort@brothers-law.com
                                                        10333 Richmond, Suite 900
                                                        Houston, Texas 77042
                                                        (713) 337-0750 - Telephone
                                                        (713) 337-0760 - Facsimile

                                                        Attorney-in-Charge for Defendant,
                                                        Salvador Uribe Ramirez


OF COUNSEL:

BROTHERS, ALVARADO, PIAZZA & COZORT, P.C.
10333 Richmond, Suite 900
Houston, Texas 77042
(713) 337-0750 – Telephone
(713) 337-0760 – Facsimile




                                                  -4-
          Case 1:21-cv-00503-RP Document 1 Filed 06/08/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of Defendant Salvador Uribe Ramirez’s Notice of
Removal was served upon the following counsel of record in compliance with Rule 5 of the
Federal Rules of Civil Procedure on this the 8th day of June, 2021, as follows:

        VIA E-SERVE
        Graham E. Sutliff
        Matthew Ploeger
        Leigh A. Joseph
        SUTLIFF & STOUT, PLLC
        3600 Bee Cave Road, Suite 102
        Austin, Texas 78746


                                          BROTHERS, ALVARADO, PIAZZA, & COZORT, P.C.

                                          By:     /s/ William J. Cozort, Jr._______
                                                  William J. Cozort, Jr.




                                            -5-
